



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4       (1)
Subject to subsection (2), the presiding judge or
    justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or broadcast
    or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02,
    279.03, 346 or 347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151 (seduction
    of a female between 16 and 18), 153 (sexual intercourse with step-daughter),
    155 (buggery or bestiality), 157 (gross indecency), 166 (parent or guardian
    procuring defilement) or 167 (householder permitting defilement) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)  at the first reasonable opportunity, inform any
    witness under the age of eighteen years and the complainant of the right to
    make an application for the order; and

(b)  on application made by the complainant, the prosecutor
    or any such witness, make the order.

(3)
In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an order referred to in
    subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. D.B., 2012 ONCA 301

DATE: 20120509

DOCKET: C52034

Doherty, Lang and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

D.B.

Appellant

Michael W. Lacy, for the appellant

Randy Schwartz, for the respondent

Heard:  March 15, 2012

On appeal from the conviction entered on February 10,
    2010 by Justice ONeill of the Superior Court of Justice, sitting without a
    jury.

Doherty J.A.:

I

[1]

The appellant was convicted of one count of sexual assault and one count
    of sexual interference.  He appeals his convictions.

[2]

Both charges involve S.P., the thirteen year-old daughter of the
    appellants niece.  S.P. alleged that over the summer months of 2007 the
    appellant touched her in a sexually inappropriate way on several occasions. 
    She described four occasions in some detail.  S.P. also alleged that on August
    11, 2007, when she and the appellant had gone for a ride into the bush area
    near his cottage, the appellant performed oral sex on her.  The August 11
    allegation was the focus of the trial.  The Crown conceded that if the trial
    judge had a reasonable doubt about the August 11 allegation, he should acquit
    on both charges.

[3]

The appellant testified and denied all of the allegations.

II

THE EVENTS OF AUGUST 11

[4]

The appellant and his wife hosted a birthday party for two young
    relatives at their cottage outside of Timmins.  S.P.s family had a camper
    trailer nearby and attended the weekend festivities.  A number of other
    relatives were also at the cottage that weekend.

[5]

S.P. testified that between 5:00 p.m. and 6:00 p.m. on August 11, she
    and the appellant had gone for a ride into the bush near his cottage.  She was
    on her new motorbike and he was on an ATV.  During their ride, S.P.s motorbike
    repeatedly stalled, and the appellant would stop and restart it. During one
    such stop, the appellant urinated in S.P.s presence and then told her he
    wanted to perform oral sex on her.  S.P. pulled down her pants and her bikini
    bottoms and sat on the appellants ATV.  He began to perform oral sex.  While
    he was doing so, S.P. heard a noise nearby and quickly pulled up her pants. 
    Mr. Moore, a neighbour, and his wife and their dog emerged from the bush a few
    seconds later.  Mr. Moore asked if the appellant and S.P. needed any help and
    commented on the new bike.

[6]

Mr. Moore testified and recalled the encounter in the bush.  While
    counsel for the appellant did not question Mr. Moores honesty, he did question
    his recollection as to the time and location of the encounter.  Mr. Moore was
    not asked about this event until over a year after it had allegedly occurred.

[7]

The appellant denied any sexual impropriety.  He testified that he had
    been alone with S.P. on two occasions on August 11, 2007.  The first occurred
    in the morning.  S.P. showed up at the cottage with her new motorbike and asked
    the appellant to go for a ride.  Although he initially declined to do so, when
    she returned shortly thereafter, he relented and they went for a brief ride to
    the end of the road.  They did not go into the bush.  The appellant testified
    that they encountered Mr. Moore on the road.  S.P. denied going for a ride with
    the appellant in the morning of August 11, although she did acknowledge that
    she had gone to his cottage that morning to show him her new motorbike.

[8]

The appellant testified that he was also alone with S.P. at about 6:00
    p.m. that evening.  He had driven her back to her camper so that she could get
    her diabetes medicine.

[9]

S.P. testified that the appellant had driven her back to her camper so
    that she could get a catheter she needed for her diabetes injections, but that
    this had occurred at around 3:00 p.m., a couple of hours before the trip into
    the bush.

[10]

In
    addition to the evidence given by S.P. and the appellant about their encounters
    on August 11, the trial judge heard a great deal of evidence from other
    witnesses about the details of the events as they unfolded at the appellants
    cottage.  Most of the witnesses, except Mr. Moore, were part of the extended
    family.  It was apparent that some of the family members believed in the
    appellants innocence and supported his position while others believed S.P. and
    supported her allegations.  Much of their evidence was about who was with whom,
    at what time, and where, on August 11.

III

THE GROUNDS OF APPEAL

[11]

The
    appellant raises three grounds of appeal:

·

Did the trial judge err in admitting the evidence of J.C., S.P.s
    aunt?

·

Did the trial judge misapprehend the evidence relating to various
    photographs entered as exhibits at trial?

·

Did the trial judge err in excluding the appellant from the trial
    during his cross-examination by the Crown and, if so, has the Crown demonstrated
    that the appellant was not prejudiced by that exclusion?

[12]

Only
    the first ground of appeal requires detailed analysis.  I will address the
    second and third briefly.

The Photographic Evidence

[13]

A
    number of time-stamped photographs were taken of S.P. and the others at the
    cottage in the late afternoon of August 11.  Several were taken between about
    4:15 p.m. and 5:01 p.m.  The trial judge found that these photographs confirmed
    part of S.P.s evidence, particularly her evidence that she put her long pants
    on over her bikini bottoms immediately before she and the appellant set out on
    their ride into the bush at about 5:00 p.m.  As noted above, the appellant had
    acknowledged being with S.P., but placed this time at about 6:00 p.m., indicating
    that he was taking her back to her camper to get her diabetes medication. 
    Significantly, the appellant testified that S.P. was in her bikini when he took
    her back to the camper at this time.  The photographs tended to undermine that
    part of the appellants evidence.

[14]

I
    see no misapprehension of the photographic evidence by the trial judge.  It is
    not necessarily a misapprehension if the trial judge does not give the evidence
    the meaning urged by one side or the other.

[15]

Counsel
    for the appellant further submitted that because one of the photographs could support
    the inference that S.P. was in the water after 4:00 p.m., the trial judge
    failed to appreciate that this photograph was inconsistent with S.P.s evidence
    that she had lost her catheter in the water sometime around 2:00 p.m.  Counsel
    submitted that the photograph was consistent with S.P. having been in the water
    after 4:00 p.m. and having lost her catheter at that time.  If she lost her
    catheter in the water shortly after 4:00 p.m., the appellants evidence that they
    travelled to her camper to retrieve the diabetes medicine at around 6:00 p.m.
    was made more credible.

[16]

I
    agree with Crown counsels submissions that evidence that S.P. was in the water
    shortly after 4:00 p.m. is not inconsistent with her evidence that she was in
    the water a couple of hours earlier and had lost her catheter at that time. 
    S.P.s evidence, and the evidence of other witnesses, suggested that S.P. and
    the other children were in and out of the water all day long.  It is not
    speculation, but fair inference to conclude that she may well have gone back
    into the water after returning to the cottage with her new catheter.  The trial
    judge did not misapprehend or fail to appreciate this part of the evidence.

The Exclusion of the Appellant from the Courtroom

[17]

The
    appellant was excluded from the courtroom during his cross-examination by the
    Crown while counsel made submissions about certain questions the Crown proposed
    to put to the appellant.  After the appellant returned to the courtroom, he was
    asked a few questions relating to the subject matter that had precipitated the
    objection leading to his exclusion.  The questions and answers were
    inconsequential to the result at trial. The Crown later brought this improper
    exclusion to the attention of the court. Defence counsel did not seek a
    mistrial or any other remedy.

[18]

The
    Crown concedes that the appellant should not have been asked to leave the
    courtroom during his cross-examination.  His exclusion clearly contravenes s.
    650(1) of the
Criminal Code
.  His exclusion is fatal unless the Crown
    can demonstrate that the appellant suffered no prejudice because of his
    exclusion:  see
Criminal Code
, s. 686(1)(b)(iv).

[19]

This
    court examined the principles governing the application of the s. 686(1)(b)(iv)
    at length in
R. v. E. (F.E.)
, 2011 ONCA 783, 108 O.R. (3d) 337.  I am
    satisfied that an application of the principles identified in
R. v. E.
    (F.E.)
compels the conclusion that the appellant was not in any way
    prejudiced by his relatively brief absence from the courtroom during the trial. 
    I would apply the
proviso
.

J.C.s Evidence

[20]

J.C.
    is the mother of one of the young boys who was celebrating a birthday on August
    11, 2007.  Her aunt is married to the appellant and her sister is S.P.s
    mother.

[21]

J.C.
    arrived at the cottage, on foot from the familys nearby camp, at around 2:00
    p.m. on August 11.  En route, she had seen S.P. and the appellant on a
    motorized vehicle.  S.P. told J.C. that she needed to retrieve a piece for her
    insulin pump.  The defence did not challenge the admissibility of this part of J.C.s
    evidence.  J.C.s evidence on this point was consistent with S.P.s and
    inconsistent with the appellants.

[22]

The
    defence did, however, object to J.C.s evidence concerning two other incidents
    on that day.  That objection was made before the Crown led the evidence.  The
    trial judge, at Crown counsels urging, decided to hear the evidence before
    determining its ultimate admissibility.

[23]

The
    first incident occurred sometime in the afternoon of August 11 before 5:00
    p.m.  J.C. testified that she was sitting at the picnic table and the appellant
    came over to her and began to speak with her.  He rubbed her arm and asked her
    how she was doing.  The appellants wife saw this and asked what are you doing
    Daddio?  She looked upset.  This made J.C. uncomfortable, so she got up and
    walked away.

[24]

The
    second incident occurred sometime after 6:00 p.m. but before 8:00 p.m.  By that
    point in the evening, the guests had gathered in the kitchen.  The appellant
    had been drinking.  He offered to make J.C. a drink and she declined.  He then
    said things like:

Im  Im being a bad boy today.  Oh Im being a bad boy today.

[25]

J.C.
    did not understand the comment and simply continued to prepare dinner.  The
    appellant came closer to her. J.C. was quite uncomfortable. She attempted to
    avoid the appellant, but he continued to stand very near her and eventually he put
    his hand on her stomach.  J.C.s sister came into the room, and J.C. left the
    cottage to go outside.  Shortly afterward, when J.C. returned to the cottage,
    she was followed by the appellant and his wife. The appellants wife was upset
    and told the appellant to leave J.C. alone.  The appellants wife left the room
    in tears.

[26]

The
    defence had objected to the evidence on the basis that it was irrelevant and
    potentially prejudicial in that it suggested inappropriate sexual conduct by
    the appellant towards J.C.  The Crown had urged that the evidence was
    admissible to show the appellants state of mind towards females in general. 
    Crown counsel had specifically argued that the bad boy comment was evidence
    of the appellants state of mind.

[27]

In
    the course of argument, the trial judge made it clear that he rejected the
    basis upon which the Crown offered the evidence.  He specifically indicated
    that he would not use the evidence as evidence of the appellants general attitude
    towards females and would not use the bad boy comment as an acknowledgement by
    the appellant of any involvement in criminal activity.  The trial judge
    ultimately allowed the Crown to lead the evidence observing that it could be of
    assistance in understanding the events of August 11.

[28]

After
    the trial judge decided to hear the evidence, there were no further objections
    to J.C.s evidence.  She testified and the Crown completed its case.  Counsel
    for the appellant did not request a further ruling on J.C.s evidence at the
    end of the Crowns case.  The appellant testified and gave his version of the
    two incidents described by J.C.  His testimony was inconsistent with J.C.s,
    particularly in respect of the second incident.  The appellant was
    cross-examined on both incidents.  The trial judge did not make any further
    ruling on the admissibility of the evidence.  Nor did counsel ask for any
    further ruling.

[29]

In
    his reasons, the trial judge referred to both incidents, ultimately accepting J.C.s
    evidence and rejecting the appellants conflicting evidence.  He used this
    adverse credibility finding as one of several grounds on which he ultimately found
    that the appellant was not a credible witness.

[30]

J.C.s
    evidence of her contact with the appellant over the course of the day,
    including the two incidents, was admissible as part of the narrative of the
    relevant events.  Our adversarial system accepts that the truth is best
    discerned by allowing witnesses to tell their stories about the relevant
    events.  It would have been artificial to limit J.C.s evidence about August 11
    to those incidents that were directly relevant to the allegations.  Her
    credibility, like that of any witness, is best understood by hearing her
    narrative.  The same is true of the appellant when he chose to testify.  As
    presented by both the Crown and defence, this trial was all about what happened
    on August 11 at the appellants cottage.  J.C.s evidence, and the appellants
    evidence concerning the same incidents, helped paint that picture.

[31]

J.C.s
    evidence about the incident that occurred in the afternoon of August 11 fell
    directly within the time period that was the focus of the trial.  The incident,
    as described by her, was innocuous and I see no risk that it could somehow be used
    to blacken the appellants character.  J.C. was entitled to give that evidence
    and the appellant was entitled to give his version of that incident.  To the
    extent that the appellants description of that incident was inconsistent with
    evidence that the trial judge found to be credible, that part of the
    appellants evidence would inevitably undermine his overall credibility.  I see
    no unfairness in assessing credibility by comparing the appellants description
    of the incidents with that provided by J.C.  This comparison demonstrates the
    importance of narrative evidence in assessing overall credibility even in
    respect of the parts of the narrative that are in and of themselves innocuous.

[32]

The
    evidence of the second incident described by J.C. occurred about an hour or two
    after the alleged assault.  It was still, however, part of the narrative.  The
    story to be told by the witnesses does not end with the
actus reus
of
    the offence.  However, unlike the first incident, there was a real risk of
    prejudice to the appellant.  Had the Crown appreciated that the appellants
    state of mind towards women in general was irrelevant, I doubt that he would
    have led the evidence of the details of that incident.  The details were not
    necessary to the narrative and posed the risk that the appellant would be seen
    as a lecherous drunk, making advances towards a relative in the presence of his
    wife  hardly conduct that could help the appellants cause.

[33]

This
    was a judge alone trial.  Fortunately, the trial judge was alive to the risk of
    prejudice posed by this evidence.  Given his comments during the argument as to
    the admissibility of J.C.s evidence, and given his express and limited use of
    the evidence concerning the second incident in his reasons, I am satisfied that
    the trial judge did not misuse the evidence by treating it as evidence of the
    appellants bad character.  I would add that the trial judge also rejected the
    possibility that the appellants bad boy comment could be taken as an
    admission by him.  This holding was, if anything, unduly favourable to the
    appellant.

[34]

I
    see no error in the admission of, or the trial judges treatment of, J.C.s
    evidence.

IV

CONCLUSION

[35]

I
    would dismiss the appeal.

RELEASED:  MAY 09 2012  DD

Doherty J.A.

I agree S.E. Lang
    J.A.

I agree G.J. Epstein
    J.A.


